Annual Supplemental Information Package for Alexander & Baldwin, Inc. - Real Estate Segments For the Year Ending December 31, 2008 (Unaudited) Alexander & Baldwin, Inc. – Real Estate Segments Index to Annual Supplemental Information Package (Unaudited) For the Year Ending December 31, 2008 The information contained in this Annual Supplemental Information Package is unaudited and should be read in conjunction with the Company’s quarterly and annual reports and other filings with the Securities and Exchange Commission.
